EXHIBIT 10.02


EXECUTION COPY

SECURITIES PURCHASE AGREEMENT

        THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of
April __, 2006 by and among Palatin Technologies, Inc. (the “Company”), a
Delaware corporation, with its principal offices at 4C Cedarbrook Drive,
Cranbury, New Jersey 08512, and the undersigned (the “Investor”).

        The Company and the Investor hereby agree as follows:

1.     This Agreement is made as of the date set forth below between Company and
the Investor.

2.     The Company has authorized the sale and issuance of up to 11,000,000
units, each unit consisting of (i) one (1) share of the common stock of the
Company, $0.01 par value per share (the “Common Stock”), and (ii) a warrant to
purchase three-tenths (0.30) shares of Common Stock, in such form of warrant as
attached hereto as Exhibit A (the “Warrant”), subject to adjustment by the
Company’s Board of Directors, to certain investors in a registered direct
offering (the “Offering”).

3.     The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor _________ units,
consisting of _________ shares of Common Stock (the “Shares”) and _________
Warrants, for a purchase price per unit of $_______, representing ______ per
Share and $0.0375 per three-tenths (0.30) Warrant share of Common Stock, or an
aggregate purchase price of $________________, pursuant to the Terms and
Conditions for Purchase of Securities attached hereto as Annex I and
incorporated herein by this reference as if fully set forth herein. The Shares
and the Warrants, together with the Common Stock obtainable upon exercise of the
Warrant, are collectively referred to as the “Securities.” Unless otherwise
requested by the Investor, certificates representing the Securities purchased by
the Investor will be registered in the Investor’s name and address as set forth
below.

4.     The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or its affiliates, (b) neither it, nor any group of which it is
a member or to which it is related, beneficially owns (including the right to
acquire or vote) any securities of the Company and (c) it has no direct or
indirect affiliation or association with any NASD member. Exceptions:

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

Aggregate Purchase Price: $_________________

  Dated as of: April __, 2006
 
        "INVESTOR"   By:     Print Name:     Title:     Address:      

Agreed to and accepted as of
April __, 2006:

PALATIN TECHNOLOGIES, INC.


By:       Executive Vice President - Operations and     Chief Financial Officer
 



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

1.    Authorization and Sale of the Securities; Registration.

1.1    Subject to the terms and conditions of this Agreement, the Company has
authorized the sale of the Securities. The Shares, Warrant and shares of Common
Stock issuable upon exercise of the Warrant have been registered on a Form S-3,
File No. 333-132369 (the “Registration Statement”), which registration statement
has been declared effective by the Securities and Exchange Commission (the
“Commission”) on March 31, 2006, has remained effective since such date and is
effective on the date hereof.

1.2    The offering and sale of the Securities (the “Offering”) are being made
pursuant to the Registration Statement (including the Prospectus contained
therein (the “Base Prospectus”)), any free writing prospectus, and a Prospectus
Supplement (the “Prospectus Supplement” and together with the Base Prospectus
and any free writing prospectus, the “Prospectus”) containing certain supplement
information regarding the Securities and the terms of the Offering that will be
filed with the Commission and delivered to the Investor along with the Company’s
counterpart to this Agreement.

2.    Agreement to Sell and Purchase the Securities; Subscription Date.

2.1    At the Closing (as defined in Section 3), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions hereinafter set forth, the number of Securities set forth on the
signature page to which these Terms and Conditions for Purchase of Securities
are attached as Annex I (the “Signature Page”) at the purchase price set forth
on such Signature Page.

2.2    The Company may enter into this same or a similar form of Securities
Purchase Agreement with certain other investors (the “Other Investors”) and may
complete sales of Securities to them. (The Investor and the Other Investors are
hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Stock Purchase Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”)

2.3    Investor acknowledges that: (a) the Company has retained a placement
agent or placement agents in connection with the Offering (in their capacity as
placement agent of the Securities, each individually and collectively the
“Placement Agent”); (b) the Company intends to pay the Placement Agent a fee in
respect of the sale of Securities to the Investor; and (c) the offering of the
Securities is not a firm commitment underwriting.

The per unit price is the trailing five (5) trading days’ average closing price
for the days including the Company Execution Date if the Company executes this
Agreement after the close of market, or otherwise for the days immediately
preceding the Company Execution Date, (the “Share Price”) plus $0.0375 ($0.0375
represents the allocated price of the Warrant to purchase 0.30 shares of Common
Stock, it being understood that $0.125 is allocated per whole Warrant share),
rounded to the nearest cent. The Company Execution Date shall mean the date upon

1

--------------------------------------------------------------------------------


which the Company receives no less than $20 million of executed Securities
Purchase Agreements, or a date as soon as reasonably practicable thereafter,
that is acceptable to a majority in interest of all investors that have
delivered executed stock purchase agreements.

3.    Escrow Agent; Closing and Delivery of the Securities. The completion of
the purchase and sale of the Securities (the “Closing”) shall occur at the
offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. (the “Escrow
Agent”), at 10:00 o’clock a.m. local time on April 17, 2006 or such other time
as shall be agreed upon by the Company and the Investor (the “Closing Date”),
but in no event earlier than such date and time as the Escrow Agent shall have
received executed Securities Purchase Agreements for the sale of a minimum of
$20 million of Securities, payment therefor, and the certificate registered in
the name of the Investor, or its designated nominee as so indicated on Exhibit B
attached hereto, representing the Warrant, and duly executed instructions to the
Company’s transfer agent American Stock Transfer & Trust Company to issue the
Shares to the Investor or its designated nominee as so indicated on Exhibit B
attached hereto by electronic transfer (the “Transfer Agent Instructions”), to
the Escrow Agent. The executed Stock Purchase Agreements, the Warrant (the
“Escrowed Warrant”), the Transfer Agent Instructions, and the purchase price
transferred by the Investor will be held by the Escrow Agent. The Shares shall
be delivered by electronic transfer (e.g., DWAC) on the Closing Date. The
Investor may, at its election prior to the Closing Date, request delivery of
physical certificates, in which case certificates representing the Shares shall
be delivered to the Escrow Agent prior to the Closing Date (the “Escrowed
Shares”) in lieu of the Transfer Agent Instructions and the certificates shall
be thereafter delivered to the Investor no later than one (1) business day after
the Closing Date. Any certificates representing the Shares shall be unlegended
and free of any resale restrictions.

3.1    No later than one (1) business day after the Execution Date, but in any
event prior to the Closing, the Investor shall remit by wire transfer the amount
of funds equal to the aggregate purchase price for the Securities being
purchased by the Investor to the following account:

Bank Name:   Citibank, N.A. Bank Address:   120 Broadway     New York, NY 10271
ABA#:   021000089 Account Name:   Mintz, Levin, Cohn, Ferris, Glovsky and    
Popeo, P.C. NY Client Group Account Account Number:   02674818 Reference:  
Palatin Technologies, Inc. Placement     Todd Mason/Faith Charles


3.2    The Company’s obligation to issue the Securities to the Investor shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) receipt by the Company of the purchase price for the Securities
being purchased hereunder as set forth on the Signature Page hereto; and (b) the
accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing.

2

--------------------------------------------------------------------------------


3.3    The Investor’s obligation to purchase the Securities at Closing shall be
subject to the following conditions, any one or more of which may be waived by
the Investor:

(a)    The Company shall have executed this Agreement and delivered the same to
the Investor.

(b)    Trading in the Common Stock shall not have been suspended by the
Commission or AMEX (except for any suspension of trading of limited duration
agreed to by the Company, which suspension shall be terminated prior to the
Closing Date).

(c)    No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission.

(d)    The Company shall have made all filings under all applicable federal and
state securities laws necessary, if any, to consummate the issuance of the
Shares pursuant to this Agreement in compliance with such laws.

(e)    The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.

(f)    Inclusive of the amount delivered by the Investor, the Escrow Agent shall
have received a minimum of $20 million as payment for Securities by Other
Investors.

(g)    The Company shall have filed a Listing of Additional Shares Form with the
AMEX and shall have received written approval for the listing of the Shares on
the AMEX,

(h)    The Investor shall have received a customary opinion from the Company’s
legal counsel, including opinions to the effect that the Company is duly
incorporated and in good standing, that the Securities have been duly authorized
and validly issued, that the Shares and the shares of Common Stock issuable upon
exercise of the Warrant will be, when issued and paid for in accordance with the
terms of this Agreement and the Warrant, fully paid and non-assessable, that
this Agreement and the Warrant are valid and binding obligations of the Company,
that the Securities will not be issued in violation of any preemptive rights
under applicable law, the Company’s Certificate of Incorporation or bylaw (the
“Charter Documents”), that the Shares will not be subject to any restriction
upon the voting or transfer under the Charter Documents, that to such counsel’s
knowledge, the contracts described in the Commission Documents are in full force
and effect on the date of the Closing, that to such counsels’ knowledge, that
there are no pending, actions, suits, or legal or governmental proceedings
against or affecting the Company which would likely result in a Material Adverse
Effect, and

3

--------------------------------------------------------------------------------


that to such counsel’s knowledge, no such actions, suits, or legal or
governmental proceedings against or affecting the Company threatened, or
contemplated, and that the Registration Statement has been declared effective,
that no stop order has been declared and, to such counsels’ knowledge, no such
proceeding is pending or threatened by the SEC.

3.4    The Investor’s obligations are expressly not conditioned on the purchase
by any or all of the Other Investors, if any, of the Securities that they have
agreed to purchase from the Company.

4.    Representations, Warranties and Covenants of the Company. As used herein,
“Knowledge” means the actual knowledge of the executive officers (as defined in
Rule 405 under the 1933 Act) of the Company, after due inquiry. The Company
hereby represents and warrants to, and covenants with, the Investor, as follows:

4.1    Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and lawful authority to
conduct its business as described in its Company Information. The Company is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the nature of the business conducted or as
proposed to be conducted in its Company Information, by it or the properties
owned, leased or operated by it, makes such qualification or licensing necessary
or where the failure to be so qualified or licensed would have a material
adverse effect upon the business, properties or financial condition of the
Company (“Material Adverse Effect”). Except as otherwise set forth in the
Registration Statement, including the Prospectus, and the Company’s filings with
the Commission since June 30, 2005 (the “Commission Documents”) (the Commission
Documents and the Company’s press releases since June 30, 2005 are collectively
referred to herein as the “Company Information”), the Company does not own or
control, directly or indirectly, any interest in any corporation, partnership,
limited liability company, association or other business entity. The defined
term “Company”, as used in this Agreement, includes all subsidiaries of the
Company, whether or not disclosed in the Commission Documents, and shall include
those entities whereby the Company owns directly or indirectly an amount of the
voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its Board of Directors or
other governing body (or, if there are no such voting interests, 50% or more of
the equity interests of which).

4.2    Capitalization and Voting Rights. The authorized, issued and outstanding
capital stock of the Company is as set forth in its Commission Documents as of
the date thereof; and all issued and outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable. Except as set forth in
the Company Information and except for shares reserved for issuance pursuant to
employee and consultant benefit and option plans within the limits specified
therein, there are no outstanding options, warrants, agreements, commitments,
convertible securities, preemptive rights or other rights to subscribe for or to
purchase any shares of capital stock of the Company nor are there any
agreements, promises or commitments to issue any of the foregoing. Except as set
forth in the Company’s SEC filings, in this Agreement and as otherwise required
by law, there are no restrictions upon the voting or transfer of the Shares or
transfer of the Warrant pursuant to the Company’s Certificate of Incorporation,
as amended, (the “Certificate of Incorporation”), By-laws or other governing

4

--------------------------------------------------------------------------------


documents or any agreement or other instruments to which the Company is a party
or by which the Company is bound.

4.3    Authorization; Enforceability. The Company has all corporate right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the authorization, execution, delivery
and performance of this Agreement by the Company, the authorization, sale,
issuance and delivery of the Securities and the performance of the Company’s
obligations hereunder has been taken. This Agreement has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies, and to limitations of public
policy. The Shares have been duly and validly authorized and, upon the issuance
and delivery thereof and payment therefor as contemplated by this Agreement,
will be free and clear of liens other than liens caused by the Investor, duly
and validly authorized and issued, fully paid and nonassessable. The Warrant has
been duly and validly authorized. Upon due exercise of the Warrant, the shares
of Common Stock issuable upon the exercise of the Warrant will be free and clear
of liens other than liens caused by the Investor, duly and validly authorized
and issued, fully paid and nonassessable. The issuance and sale of the
Securities contemplated hereby will not give rise to any preemptive rights or
rights of first refusal on behalf of any person. The Company has reserved a
sufficient number of shares of Common Stock for issuance upon the exercise of
the Warrant, free and clear of all encumbrances and restrictions, except for
restrictions imposed by applicable securities laws and except for those created
by the Investor. On the Closing Date, all stock transfer or other taxes (other
than income taxes) which are required to be paid in connection with the sale and
transfer of the Securities to be sold to the Investor hereunder will be, or will
have been, fully paid or provided for by the Company and all laws imposing such
taxes will be or will have been fully complied with.

4.4    No Conflict; Governmental Consents.

(i)     The execution and delivery by the Company of this Agreement, the
consummation of the transactions contemplated hereby and the offer and sale of
the Securities will not result in the violation of any material law, statute,
rule, regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which the Company is bound, or of any provision
of the Certificate of Incorporation or By-laws of the Company, and will not
conflict with, or result in a breach or violation of, any of the terms or
provisions of, or constitute (with due notice or lapse of time or both) a
default under, any lease, loan agreement, mortgage, security agreement, trust
indenture or other agreement or instrument to which the Company is a party or by
which it is bound or to which any of its properties or assets is subject, where
such conflict, breach or default is likely to result in a Material Adverse
Effect, nor result in the creation or imposition of any lien upon any of the
material properties or assets of the Company.

(ii)     No consent, waiver, approval, authorization or other order of any
governmental authority is required to be obtained by the Company in connection
with the authorization, execution and delivery of this Agreement or with the
authorization, issuance and

5

--------------------------------------------------------------------------------


sale of the Securities, except such filings as may be required to be made, and
which shall have been made at or prior to the required time, with the SEC, the
NASD and AMEX, and with any state or foreign blue sky or securities regulatory
authority. The transactions contemplated herein will be exempt from any
provision of the Company’s Certificate of Incorporation or By-laws that is or
could reasonably be expected to become applicable to the Investors as a result
of the transactions contemplated hereby, including without limitation, the
issuance of the Securities and the ownership, disposition or voting of the
Securities by the Investors or the exercise of any right granted to the
Investors pursuant to this Agreement or any other agreement contemplated hereby.

4.5    Licenses. The Company has all licenses, permits and other governmental
authorizations currently required for the conduct of its business or ownership
of properties and is in all material respects complying therewith, except for
any licenses, permits or other governmental authorizations, the lack of which
would not likely result in a Material Adverse Effect.

4.6    Litigation. Except as disclosed in the Commission Documents, there are no
pending actions, suits, or legal or governmental proceedings against or
affecting the Company which would likely result in a Material Adverse Effect,
and to the Company’s Knowledge, no such actions, suits or legal or governmental
proceedings are threatened or contemplated.

4.7    Accuracy of Reports. All reports required to be filed by the Company
within the three years prior to the date of this Agreement under the Securities
Exchange Act of 1934, as amended, (the “Exchange Act”), have been duly and
timely filed with the SEC, complied at the time of filing in all material
respects with the requirements of their respective forms and, were complete and
correct in all material respects as of the dates at which the information was
furnished, and contained (as of such dates) no untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.

4.8    Investment Company. The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.

4.9    Listing. That as of the Closing, The American Stock Exchange (“AMEX”)
will have approved the listing to trade on the AMEX of additional shares
including the Shares and the shares of Common Stock underlying the Warrants,
pursuant to a Listing of Additional Shares Form filed with the AMEX by the
Company. The issuance and sale of the Securities hereunder will not contravene
the rules and regulations of the AMEX and no approval of the stockholders of the
Company will be required for the Company to issue and deliver to the Investor
the maximum number of Shares and Warrants contemplated by this Agreement.

4.10    No Material Adverse Change. Except as disclosed in the Company
Information, since the filing of the Company’s most recent Quarterly Report on
Form 10-Q, (i) there has not been any Material Adverse Effect, and (ii) there
has been no event or condition of any character that would likely result in a
Material Adverse Effect.

6

--------------------------------------------------------------------------------


4.11    Financial Statements. The financial statements included in the Company’s
most recent Annual Report on Form 10-K, for the fiscal year ended June 30, 2005,
and all other reports filed by the Company pursuant to the Exchange Act since
the filing of such Annual Report on Form 10-K and prior to the date hereof
(collectively, the “SEC Filings”) present fairly and accurately in all material
respects the financial position of the Company as of the dates shown and its
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis. Except as set forth in the financial
statements of the Company included in the SEC Filings filed prior to the date
hereof, to the best of the Company’s Knowledge, the Company has no liabilities,
contingent or otherwise, except those which individually or in the aggregate are
not material to the financial condition or operating results of the Company.

4.12    Compliance with Laws. The Company is in compliance with all applicable
AMEX continued listing requirements. There are no proceedings pending or, to the
Company’s Knowledge, threatened against the Company relating to the continued
listing of the Company’s Common Stock on the AMEX and the Company has not
received any notice of, nor to the Knowledge of the Company is there any basis
for, the delisting of the Common Stock from the AMEX.

4.13    Internal Controls. The Company is in material compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), and the rules and regulations promulgated thereunder, that are effective
and intends to comply materially with other applicable provisions of the
Sarbanes-Oxley Act, and the rules and regulations promulgated thereunder, upon
the effectiveness of such provisions. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) recorded r assets
are compared with existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in 1934 Act Rules 13a-14 and 15d-14) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed period report under the 1934 Act, as the
case may be, is being prepared. The Company’s certifying officers have evaluated
the effectiveness of the Company’s disclosure controls and procedures as of the
end of the period covered by the most recently filed periodic report under the
1934 Act (such date, the “Evaluation Date”). The Company presented in its most
recently filed periodic report under the 1934 Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant adverse changes in the Company’s
internal controls over financial reporting (as defined in 1934 Act Rules 13a-14
and 15d-14) or, to the Company’s Knowledge, in other factors that could
significantly adversely affect the Company’s internal controls over financial
reporting. The Company maintains and intends to continue to maintain a standard
system of accounting

7

--------------------------------------------------------------------------------


sufficient to provide reasonable assurance that financial statements are
prepared in accordance with GAAP and the applicable requirements of the 1934
Act.

4.14    Disclosure. To the best of the Company’s Knowledge, neither this
Agreement nor any other documents, certificates or instruments furnished to the
Investor by or on behalf of the Company in connection with the transactions
contemplated by this Agreement, taken as a whole together with the Company
Information, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made herein or therein,
in the light of the circumstances under which they were made herein or therein,
not misleading.

4.15    Registration Statement; Effectiveness. The sale and issuance by the
Company of the Securities have been validly registered pursuant to the
Registration Statement and such Shares and Warrant will be issued without any
legend restricting their transferability by the Investor. Shares of Common Stock
underlying the Warrant shall, upon exercise of the Warrant, be issued without
any legend restricting their transferability by the Investor or other registered
holder of the Warrant; provided, that the Registration Statement is then
effective. During any periods that the Registration Statement is not effective,
the Company shall use its commercially reasonable efforts to promptly cause such
Registration Statement to be effective or best effort to promptly file a new
registration statement for the shares of Common Stock underlying the Warrant.

4.16    Intellectual Property. The Company has rights to use all issued patents,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other similar intellectual property which
is necessary for the conduct of Company’s business as described in the
Commission Documents and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”). To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by any third party of any of the
Intellectual Property Rights that would have a Material Adverse Effect on the
Company. To the Knowledge of the Company, the conduct of its business as
described in the Commission Documents does not infringe or otherwise impair or
conflict with any Intellectual Property rights of any third party or any
confidentiality obligation owed to a third party. The Company has not received a
written notice that the Intellectual Property Rights used by the Company
violates or infringes upon the rights of any person. The Company has taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

4.17    Taxes. The Company has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no Knowledge of a tax deficiency which has been or
might be asserted or threatened against it.

4.18    Contracts. The contracts described in the Commission Documents are in
full force and effect on the date hereof, and neither the Company nor, to the
Company’s Knowledge, any other party to such contracts is in breach of or
default under any of such contracts which would have or reasonably be expected
to result in a Material Adverse Effect.

8

--------------------------------------------------------------------------------


4.19    Questionable Payments. Neither the Company nor, to the Company’s
Knowledge, any of their respective current or former stockholders, directors,
officers, employees, agents or other Persons acting on behalf of the Company,
has on behalf of the Company or in connection with its business: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company; or (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature.

4.20    Transactions with Affiliates. Except as disclosed in the Commission
Documents, none of the officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company is presently a party
to any transaction with the Company (other than as holders of stock options
and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

4.21    Manipulation. The Company has not taken and will not, in violation of
applicable law, take, any action designed to or that might reasonably be
expected to cause or result in stabilization or manipulation of the price of the
Shares to facilitate the sale or resale of the Shares.

5.    Representations, Warranties and Covenants of the Investor.

5.1    The Investor represents and warrants to, and covenants with, the Company
that: (i) the Investor is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Securities, including investments in Securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Securities; (ii) the Investor is acquiring the number of Securities
set forth on the Signature Page hereto in the ordinary course of its business
and for its own account; (iii) the Investor will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) any of the Securities
except in compliance with the Securities Act, applicable state securities laws
and the respective rules and regulations promulgated thereunder; (iv) the
Investor has answered all questions on the Signature Page and the Investor
Questionnaire for use in preparation of the Prospectus Supplement and the
answers thereto are true and correct as of the date hereof and will be true and
correct as of the Closing Date; (v) the Investor, in connection with its
decision to purchase the Securities set forth on the Signature Page, is relying
only upon the Prospectus, the documents incorporated by reference therein and
the representations and warranties of the Company contained herein; and (vi) the
Investor, after giving effect to the transactions contemplated hereby, will not,
either individually or with a group (as defined in Section 13(d)(3) of the
Exchange Act), be the

9

--------------------------------------------------------------------------------


beneficial owner of 15% or more of the Company’s outstanding Common Stock. For
purposes of this Section 5.1, beneficial ownership shall be determined pursuant
to Rule 13d-3 under the Exchange Act.

5.2    The Investor acknowledges, represents and agrees that no action has been
or will be taken in any jurisdiction outside the United States by the Company or
the Placement Agent that would permit an offering of the Securities, or
possession or distribution of offering materials in connection with the issue of
the Securities, in any jurisdiction outside the United States where action for
that purpose is required. Each Investor outside the United States will comply
with all applicable laws and regulations in each foreign jurisdiction in which
it purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agent is not authorized to make any representation or use any
information in connection with the issue, placement, purchase and sale of the
Securities.

5.3    The Investor represents and warrants to, and covenants with, the Company
that, since the date on which any of the Company or the Placement Agent first
contacted such Investor about the potential sale of the Securities, it has not
engaged in any transactions in the securities of the Company (including, without
limitation, any Short Sales involving the Company’s securities). The Investor
covenants that it will not engage in any transactions in the securities of the
Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed, which disclosure shall
occur on the business day of, or immediately following, the Closing Date of this
Offering. The Investor agrees that it will not use any of the Shares acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws. For purposes
hereof, “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types of direct and indirect stock pledges, forward
sales contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

5.4    The Investor further represents and warrants to, and covenants with, the
Company that (i) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investor herein may be
legally unenforceable.

5.5    The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and

10

--------------------------------------------------------------------------------


investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Securities.

6.    Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement or by the Placement Agent,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein shall survive the execution of this Agreement, the
delivery to the Investor of the Securities being purchased and the payment
therefor.

7.    Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if delivered
from outside the United States, by International Federal Express or facsimile,
and shall be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one (1) business day after so
mailed, (iii) if delivered by International Federal Express, two (2) business
days after so mailed, (iv) if delivered by facsimile, upon electric confirmation
of receipt and shall be delivered as addressed as follows:

  (a) if to the Company, to:
      Palatin Technologies, Inc.     4-C Cedar Brook Drive     Cedar Brook
Corporate Center     Cranbury, NJ 08512     Attention: Chief Financial Officer  
  Telephone No.: (609) 495-2200     Telecopy No.:   (609) 495-2201
    (b) with a copy mailed to:
      Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.     Chrysler Center  
  666 Third Avenue     New York, New York 10017     Attention: Faith Charles,
Esq.     Telephone No.: (212) 692-6770     Telecopy No.:   (212) 983-3115
    (c) if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.


8.    Changes. This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.

9.    Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

11

--------------------------------------------------------------------------------


10.    Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

11.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.

12.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

13.    Third Party Beneficiary. Nothing in this Agreement shall create or be
deemed to create any rights in any person or entity not a party to this
Agreement.

14.    Expenses. The Company shall pay at the Closing $15,000 to Wilson Sonsini
Goodrich & Rosati, P.C., for its representation of the Investor in this
transaction, and otherwise the Investor and the Company will bear their own
expenses. The Company shall reimburse the Investor upon demand for all
reasonable out-of-pocket expenses incurred by the Investor, including without
limitation reimbursement of attorneys’ fees and disbursements, in connection
with any amendment, modification or waiver of this Agreement or any other
agreements or documents contemplated hereby.

15.    Public Disclosure. The Investor shall have the right to review before
issuance any press releases or any other public statements with respect to the
transactions contemplated hereby.

16.     Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereof with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

* * * *



12

--------------------------------------------------------------------------------


EXHIBIT A

Form of Warrant

--------------------------------------------------------------------------------

EXHIBIT B

PALATIN TECHNOLOGIES, INC.

STOCK CERTIFICATE QUESTIONNAIRE

        Pursuant to Section 5 of the Agreement, please provide us with the
following information:

1. The exact name that your Shares of Common Stock are to be registered in (this
is the name that will appear on your stock certificate(s)). You may use a
nominee name if appropriate:
   

--------------------------------------------------------------------------------

    2. The relationship between the Investor and the registered holder listed in
response to item 1 above:
   

--------------------------------------------------------------------------------

    3. The mailing address of the registered holder listed in response to item 1
above:
   

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

    4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:
   

--------------------------------------------------------------------------------

    5. If the certificate is to be electronically delivered:
   

--------------------------------------------------------------------------------

      Broker Name  

--------------------------------------------------------------------------------

      Phone Number  

--------------------------------------------------------------------------------

      Fax Number  

--------------------------------------------------------------------------------

      DTC Participant Number  

--------------------------------------------------------------------------------

      Broker Account Number  

--------------------------------------------------------------------------------

   